On Petition for Rehearing.
Gavin, C. J.
Appellant renews one of its objections to instruction No. 20. This instruction simply states to the jury that in assessing damages it may consider certain things named, “not exceeding the amount claimed in the complaint.” The objection urged is not that it authorizes exemplary damages, *19but that the instruction fails to expressly limit the damages to compensation.
Filed April 2, 1896.
That the elements mentioned are proper for the consideration of the jury, and that the instruction contains no misstatement of the law, — are not now controverted. The error claimed is not in what is said, but in what is not said. As declared by the Supreme Court in Taggart v. McKinsey, 85 Ind. 392, “Counsel do not complain of what the instruction states, but of what it omits to state. The proper remedy for such an omission is, not an exception to the instruction given, but a request to the court to give an instruction supplying or covering the omission.” Hatton, Exr., v. Jones, 78 Ind. 466; Colee v. State, 75 Ind. 511; Blacketer v. House, 67 Ind. 414; DuSouchet v. Dutcher, 113 Ind. 249; Cincinnati, etc., R. W. Co. v. Smock, 133 Ind. 411; Hindman v. Timme, 8 Ind. App. 416; Buzzell v. Emerton, 161 Mass. 176.
The authorities cited by appellant’s counsel, if not distinguishable from the case in hand, are certainly not applicable under our practice.
Petition overruled.